Citation Nr: 1018490	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  04-44 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for hiatal hernia/gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to 
October 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which, inter alia, granted in 
part the Veteran's July 2003 claim for an increased rating 
for a hiatal hernia with GERD, and assigned a 10 percent 
disability rating as of the date of his July 2003 claim.  The 
claim was subsequently transferred to the RO in Boston, 
Massachusetts.

In December 2005, the Veteran testified before a Decision 
Review Officer (RO hearing).  A copy of this transcript is 
associated with the record.

In January 2007, the Board remanded this case for additional 
development.  This case is now before the Board for further 
appellate consideration.

The Board notes that the RO granted entitlement to service 
connection for anxiety neurosis in a March 2010 rating 
decision.  Consequently, that issue is not before the Board.  
Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).


FINDING OF FACT

The Veteran's symptoms of a hiatal hernia with GERD-
including difficulty swallowing, nausea, vomiting, a constant 
burning sensation in his upper chest, weight loss, pain in 
his left shoulder and arm, and pain in his right side and 
arm-are not productive of considerable impairment of health.






CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for a service-connected hiatal hernia with GERD have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.114, 
Diagnostic Code 7346 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. 
§ 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Letters dated October 2003, January 2007, April 2007, and 
March 2008, provided to the Veteran before the March 2004 
rating decision and the March 2010 supplemental statement of 
the case, respectively, satisfied VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since they 
informed the Veteran of what evidence was needed to establish 
his claim, what VA would do and had done, and what evidence 
he should provide.  The October 2003, January 2007, and March 
2008 letters also informed the Veteran that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in January 2007 and March 2008.

The Federal Circuit has held that VA's duty to notify, 
codified at 38 U.S.C.A. 
§ 5103(a), does not require it to provide notice of 
alternative diagnostic codes, or to solicit evidence of the 
impact of the Veteran's claimed disability on his daily life.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  VA has 
obtained the Veteran's service treatment records, VA 
treatment records, and available private treatment records.  
The Veteran was also provided the opportunity to present 
testimony at a hearing before a DRO.  

Additionally, a remand by the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
Board, in January 2007, inter alia, instructed the AOJ to 
send the Veteran notice compliant with Dingess, supra; obtain 
certain medical records and associate them with the claims 
file; and provide a VA examination to determine the current 
severity of symptomatology attributable to the Veteran's 
service-connected bilateral hiatal hernia/GERD.  The Board 
finds that the AOJ has complied with those instructions.  It 
provided the Veteran with notice compliant with Dingess, 
supra.  Additionally, it obtained all available requested 
medical records.  Finally, it obtained a VA examination in 
February 2010.  Stegall, supra


Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 
 
While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary. 
 
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Under 38 C.F.R. § 4.114, Diagnostic Code 7346, a disability 
rating of 60 percent applies where the Veteran has a hiatal 
hernia with symptoms of pain, vomiting, material weight loss 
and hematemesis (vomiting of blood) or melena (blood in 
stools) with moderate anemia (a decrease in red blood cells); 
or other symptom combinations productive of severe impairment 
of health.

A disability rating of 30 percent applies where the Veteran 
has persistently recurrent epigastric distress with dysphagia 
(difficulty swallowing), pyrosis (heartburn), and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.

A disability rating of 10 percent applies where the Veteran 
has two or more of the symptoms for the 30 percent 
evaluation, but of less severity.

The Veteran contends in his July 2003 claim that his hernia 
condition has worsened.  In his December 2004 notice of 
disagreement, the Veteran stated that his hiatal hernia has 
caused him occupational impairment greater than 10 percent.  
In his September 2005 substantive appeal, the Veteran 
asserted that he has extreme difficulty swallowing which 
often makes him feel as though he is going to vomit, a 
constant burning sensation in his upper chest which has 
forced him to sleep standing up, and pain in his left 
shoulder and arm which limits his mobility.  The Veteran 
further noted that he experiences these symptoms daily, and 
is on prescription medication for this condition.  In an 
April 2008 statement, the Veteran asserted that he has been 
treated for gastroesophageal reflux disease (GERD) since his 
discharge from service in 1964.

At his December 2005 hearing before a DRO, the Veteran stated 
that he experiences a burning pain in his chest two or three 
times a week.  He further reported having pain in his right 
side and right arm, which he says his doctor attributed to 
his hernia.  The Veteran also described having trouble 
swallowing, which prevents him from lying down and forces him 
to sleep in a recliner two or three times a week.  The 
Veteran noted that his symptoms are worse at night, can last 
a couple of hours, and sometimes limit him to three or four 
hours of sleep per night.  The Veteran asserted that he has 
lost 12 to 15 pounds as a result of the condition, because it 
limits his intake of spicy foods, such as pizza.  He also 
stated that he sometimes has trouble with vomiting or 
regurgitation.  The Veteran alleged that the disability 
sometimes leaves him housebound, and forces him to postpone a 
lot of social events.

In October 2003, a private radiology resident, R.N. Nadgir, 
M.D., diagnosed the Veteran with gastroesophageal reflux and 
a scarred duodenal bulb (the section of the small intestine 
closest to the stomach).  He further opined that an inactive 
ulcer could not be excluded.

The Veteran was provided with a VA examination of his hiatal 
hernia in November 2003.  The examiner opined that the 
Veteran's hiatal hernia had resolved, and that it did not 
cause significant anemia or malnutrition.  He diagnosed the 
Veteran with GERD.

The Veteran's private psychologist, J.A. Greene, Ph.D., 
diagnosed him with acid reflux disorder in January 2004.  In 
September 2005, the Veteran's private physician, G. Holmes, 
M.D., wrote a letter to confirm that he had prescribed 
medication for the Veteran's gastrointestinal reflux disease, 
and that the prescription was medically necessary.  In 
February 2006, J. Piper, M.D., performed an esopho-gastro-
duodenoscopy (EGD) with biopsy on the Veteran because of his 
esophageal reflux.  Dr. Piper diagnosed the Veteran with a 
hiatal hernia, erythema (redness of the skin), and a deformed 
duodenal bulb.  In April 2006, Dr. Holmes wrote that the 
Veteran's condition had no impact on his employment because 
he was retired.

Dr. Piper diagnosed the Veteran with a new onset of dysphagia 
in February 2009, and opined that it was resolved with 
medication.  In April 2009, a private pathologist, T. Yang, 
ruled out a diagnosis of H. pylori.

Also in April 2009, Dr. Piper performed an endoscopy on the 
Veteran.  He diagnosed the Veteran with a small hiatal hernia 
(hh), and with antral nonerosive gastritis.

The Veteran was provided with another VA examination in 
February 2010.  The examiner recounted the Veteran's relevant 
medical history in his report.  The Veteran reported 
experiencing nausea two to three times per week, usually in 
the evenings.  He also reported vomiting twice per month, and 
difficulty swallowing.  The Veteran reported no pyrosis, and 
no history of hematemesis or melena.  He stated that his 
appetite was fine, but that his gastrointestinal symptoms 
appeared to be aggravated by spicy foods such as spaghetti 
sauce, pizza, and grapefruit juice.  He further reported 
having dropped from 210 lbs. to 195 lbs. in the past year, 
although the examiner found that he weighed 200 lbs.  The VA 
examiner diagnosed the Veteran with a hiatal hernia, GERD, a 
history of alcohol excess and fatty liver, a removed adenoma 
(benign glandular tumor), and diverticuli (an outpouching of 
a hollow structure in the body).

Competent medical evidence includes statements from persons 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the aforementioned VA examiners and 
private clinicians are so qualified, their medical opinions 
constitute competent medical evidence.

The Veteran is also competent to report that he has 
experienced difficulty swallowing, nausea, vomiting, a 
constant burning sensation in his upper chest, weight loss, 
pain in his left shoulder and arm, and pain in his right side 
and arm during the pendency of his claim.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994) ("Competent lay evidence" is 
evidence provided by a person who has personal knowledge 
derived from his own senses); 38 C.F.R. § 3.159(a)(2) 
("Competent lay evidence" is any evidence not requiring 
that the proponent have specialized education, training or 
experience, but is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person.)

Based on the findings above, the Veteran is not entitled to a 
disability rating greater than his currently-assigned 10 
percent.  As noted above, Dr. Piper described the Veteran's 
hiatal hernia as small in April 2009, and the November 2003 
VA examiner opined that it had resolved entirely.  Moreover, 
the Veteran's own descriptions of difficulty swallowing and 
nausea especially after consuming spicy food, vomiting twice 
per month, pain, and minimal weight loss do not constitute a 
considerable impairment of health sufficient to warrant a 30 
percent disability rating.  Furthermore, the absence of 
hematemesis, melena, anemia, and other symptom combinations 
productive of severe impairment of health preclude a 60 
percent disability rating.

In reaching this determination, the Board has considered 
whether, under Hart, 21 Vet. App. 505, a higher rating for 
the Veteran's hiatal hernia with GERD might be warranted for 
any period of time during the pendency of this appeal.  
However, there is no evidence that the Veteran's hiatal 
hernia with GERD has been persistently more severe than the 
extent of disabilities contemplated under the assigned rating 
of 10 percent at any time.

The Board has considered the issue of whether the Veteran's 
hiatal hernia with GERD, standing alone, presents an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The governing norm in an exceptional case is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2009).  In this case, there is no evidence of marked 
interference with employment or frequent periods of 
hospitalization; indeed, in April 2006 Dr. Holmes wrote that 
the Veteran's condition had no impact on his employment.  
Thus, the Board finds that the Veteran's service-connected 
condition is not so exceptional or unusual as to render 
impractical the application of the regular schedular 
standards.

There is no benefit of the doubt that can be resolved in his 
favor, as the preponderance of the evidence does not show 
symptoms that more nearly approximate the criteria for a 
higher rating.  Accordingly, the claim for an increased 
rating is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).


ORDER

A disability rating in excess of 10 percent for a hiatal 
hernia with GERD is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


